Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant/s, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The Application has been amended as follows:1) Amend original claim 6 (renumbered claim 5) to read:Claim 6 (Currently Amended): The method of claim 1 [[
2) Amend original claim 31 (renumbered claim 27) to read:
Claim 31 (Currently Amended): The media device of claim 28 [[

Allowable Subject Matter
Claims 1-4, 6, 8-20, 22-29, 31, and 33-42 are allowed in view of Applicant’s amendments filed on 07/08/2021. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “the information of the PED (Parameters Enhancing Delivery) message indicating the request rates being separate from a 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gordon (US 20160127440) – (¶0249, ¶0261-¶0262) a request rate of a variant HLS manifest file (examiner note: does not teach PED limitation, one request rate being higher than another request rate, or likeliness of reuest7.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRANK JOHNSON/
Examiner, Art Unit 2425

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425